DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 07/21/2022 has been entered. Claims 1, 4, 6-8, 11, 13-18, 21-25, and 28-39 are now pending.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
Claims 1, 4, 6-8, 11, 13-18, 21-25, and 28-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2022/0045735 A1) hereinafter “Yang”.
Regarding claim 1:
Yang discloses a method of operating a user equipment (UE) (Fig. 6, 300), comprising: receiving a control message that indicates a spatial relationship for a group of physical uplink control channel (PUCCH) resources (Para. [0065] and [0074] “media access control element (MAC CE) command”); and updating an indication of the spatial relationship. (Para. [0067], “MAC CE command can be used to update … spatial relation information of one PUCCH group”),
wherein the control message implicitly identifies the group of PUCCH resources via an identification of a PUCCH resource identifier that belongs to the group of PUCCH resources (Para. [0114], “PUCCH resource identity field”).
	Regarding claim 4:
Yang further discloses wherein the spatial relationship indicated by the control message is common to each PUCCH resource in the group of PUCCH resources. (Para. [0114]).
	Regarding claim 6:
Yang further discloses receiving information that indicates whether the identification of the PUCCH resource identifier is a reference to the group of PUCCH resources. (Para. [0042], [0047])
	Regarding claim 7:
Yang further discloses wherein the information is included in the control message or a separate control message. (Para. [0042]).
	Regarding claims 8, 11-14:
	Claims 8 and 11-14 are directed to features similar to those of claims 1, 4, 6 and 7.  Rejection of claims 1, 4, 6, and 7 set forth above are also applicable. 
	Regarding claim 15:
Yang discloses a method of operating a user equipment (UE), comprising: receiving a control message that indicates an association between a group of physical uplink control channel (PUCCH) resources and a PUCCH group index; (Para. [0065], “(MAC CE) command”; Para. [0074], “… indicate the spatial relation information of the at least one PUCCH group or indicate a group identity and the spatial relation information of the at least one PUCCH group.”); and storing an indication of the association. (Para. [0067], [0074], [0111]-[0118]; MAC CE command updating spatial relation information of PUCCH groups suggests corresponding spatial relation information and PUCCH group information are being stored);
receiving another control message that indicates a spatial relationship for the group of PUCCH resources (Para. [0074]; a MAC CE command to update spatial relation information of a PUCCH group); and 
storing an indication of the spatial relationship (MAC CE command updating spatial relation information of PUCCH groups suggests corresponding spatial relation information and PUCCH group information are being stored), wherein the another control message implicitly identifies the group of PUCCH resources via identification of a PUCCH resource identifier that belongs to the group of PUCCH resources (Para. [0074], [0114]).
	Regarding claim 16:
Yang further discloses wherein the control message further indicates an association between the group of PUCCH resources and a transmission reception point (TRP) of the UE, or wherein the control message further indicates an association between the group of PUCCH resources and a TRP of a base station from which the control message is received. (Para. [0089], [0090] and [0140]).
	Regarding claim 17:
Yang further discloses wherein the control message further indicates an association between the group of PUCCH resources and a panel of the UE, or wherein the control message further indicates an association between the group of PUCCH resources and a panel of a base station from which the control message is received. (Para. [0089], [0090] and [0140]).
	Regarding claim 18:
Yang further discloses wherein the control message is a medium access control (MAC) message, and wherein the association is indicated via a MAC control element (CE) of the MAC message. (Para. [0074], [0114]).
	Regarding claims 21-25:
	Claims 21-25 are directed to features similar to those of claims 15-18.  Rejection of claims 15-18 set forth above are also applicable. 
	Regarding claim 28 and 32:
Yang discloses a user equipment (UE) (Fig. 6), comprising: a memory (Fig. 6, 309); at least one transceiver (Fig. 6, 301); and at least one processor (Fig. 6, 310) communicatively coupled to the processor and the at least one transceiver and configured to: receive a control message that indicates an association between a group of physical uplink control channel (PUCCH) resources and PUCCH group index; and store an indication of the association, receive another control message that indicates a spatial relationship for the group of PUCCH resources; and store an indication of the spatial relationship, wherein the another control message implicitly identifies the group of PUCCH resources via identification of a PUCCH resource identifier that belongs to the group of PUCCH resources. (See rejection of claim 15).
	Regarding claims 29 and 33:
Yang discloses a base station (Fig. 7), comprising: a memory (Fig. 7, 503); at least one transceiver (Fig. 7, 502); and at least one processor (Fig. 7, 501) communicatively coupled to the processor and the at least one transceiver and configured to: determine an association between a group of physical uplink control channel (PUCCH) resources and a PUCCH group index; and transmit a control message that indicates the association; determine a spatial relationship for the group of PUCCH resources; transmit another control message that indicates the spatial relationship, and  wherein the another control message implicitly identifies the group of PUCCH resources via identification of a PUCCH resource identifier that belongs to the group of PUCCH resources (See rejection of claim 21).
	Regarding claims 30 and34:
Yang discloses a user equipment (UE) (Fig. 6, 300), comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the processor and the at least one transceiver and configured to: receive a control message that indicates a spatial relationship for a group of physical uplink control channel (PUCCH) resources; and update an indication of the spatial relationship, wherein the control message implicitly identifies the group of PUCCH resources via identification of a PUCCH resource identifier that belongs to the group of PUCCH resources. (See rejections of claims 1 and 32).
	Regarding claims 31 and 35:
Yang discloses a base station (Fig. 7, 500), comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the processor and the at least one transceiver and configured to: determine a spatial relationship for a group of physical uplink control channel (PUCCH) resources; and transmit a control message that indicates the spatial relationship, wherein the control message implicitly identifies the group of PUCCH resources via identification of a PUCCH resource identifier that belongs to the group of PUCCH resources. (See rejections of claims 8 and 33).
	Regarding claim 36:
Yang discloses a non-transitory computer-readable medium (Fig. 6, 309) containing instructions stored thereon, which, when executed by a user equipment (UE) (Fig. 6, 300), cause the UE to perform operations, the instructions comprising: at least one instruction to cause the UE to receive a control message that indicates an association between a group of physical uplink control channel (PUCCH) resources and a PUCCH group index; and at least one instruction to cause the UE to store an indication of the association; at least one instruction to cause the UE to receive another control message that indicates a spatial relationship for the group of PUCCH resources: and at least one instruction to cause the UE to store an indication of the spatial relationship, wherein the another control message implicitly identifies the group of PUCCH resources via identification of a PUCCH resource identifier that belongs to the group of PUCCH resources. (See rejection of claim 15).
	Regarding claim 37:
Yang discloses a non-transitory computer-readable medium (Fig. 7, 503) containing instructions stored thereon, which, when executed by a base station (Fig. 7, 500), cause the base station to perform operations, the instructions comprising: at least one instruction to cause the base station to determine an association between a group of physical uplink control channel (PUCCH) resources and a PUCCH group index; and at least one instruction to cause the base station to transmit a control message that indicates the association; at least one instruction to cause the base station to determine a spatial relationship for the group of PUCCH resources; and at least one instruction to cause the base station to transmit another control message that indicates the spatial relationship, wherein the another control message implicitly identifies the group of PUCCH resources via identification of a PUCCH resource identifier that belongs to the group of PUCCH resources. (See rejection of claim 21).
	Regarding claim 38:
Yang discloses a non-transitory computer-readable medium (Fig. 6, 309) containing instructions stored thereon, which, when executed by a user equipment (UE), cause the UE to perform operations, the instructions comprising: at least one instruction to cause the UE to receive a control message that indicates a spatial relationship for a group of physical uplink control channel (PUCCH) resources; and at least one instruction to cause the UE to update an indication of the spatial relationship, wherein the control message implicitly identifies the group of PUCCH resources via an identification of a PUCCH resource identifier that belongs to the group of PUCCH resources. (See rejection of claim 1).
	Regarding claim 39:
Yang discloses a non-transitory computer-readable medium (Fig. 7, 503) containing instructions stored thereon, which, when executed by a base station, cause the base station to perform operations, the instructions comprising: at least one instruction to cause the base station to determine a spatial relationship for a group of physical uplink control channel (PUCCH) resources; and at least one instruction to cause the base station to transmit a control message that indicates the spatial relationship, wherein the control message implicitly identifies the group of PUCCH resources via an identification of a PUCCH resource identifier that belongs to the group of PUCCH resources. (See rejection of claim 8).

	Response to Arguments
Applicant's arguments with respect to rejections under 35 U.S.C. 102 based on Yang have been fully considered but they are not persuasive. Applicant argues that Yang does not teach the feature that the MAC CE (the claimed “control message”) implicitly identifies the group of PUCCH resources via an identification of a PUCCH resource identifier that belongs to the group of PUCCH resources. See Remarks, page 12.  Examiner respectfully disagrees.  
	Regarding the MAC CE command disclosed by Yang for indicating spatial relation information of a PUCCH group, Yang describes “a part or all of seven bits in a PUCCH resource identity (PUCCH Resource ID) field and eight bits in S0 to S7 may be used to indicate a group identity (group ID) of the PUCCH resource group and the corresponding spatial relation, and the updated and/or indicated spatial relation is used for all PUCCH resources in the group.” See e.g. [0114].  Thus, the bits in the PUCCH resource identity field, which indicate the group identity, implicitly identify all PUCCH resources in the group.  Therefore, Yang teaches the aforementioned feature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465